 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KELLY BERTLOW TANTAU,                            Case No. 1:19-cv-01793-JDP
12                     Plaintiff,                     ORDER GRANTING MOTION TO
                                                      PROCEED IN FORMA PAUPERIS
13         v.
                                                      ECF No. 2
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                       Defendant.
16

17

18
          Plaintiff proceeds in this Social Security appeal represented by counsel. Plaintiff moves
19
     to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. Plaintiff has submitted a
20
     declaration regarding her financial circumstances. Id. The court finds that plaintiff’s
21
     declaration satisfies the requirements under § 1915. We will therefore grant plaintiff’s motion
22
     to proceed in forma pauperis. We will also direct a United States Marshal to serve defendant
23
     Commissioner of Social Security. See Fed. R. Civ. P. 4(c)(3).
24
          Order
25
          a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
26
          b. The court orders service of process on defendant:
27
                i. The clerk must issue summons.
28
                                                     1
 1              ii. The United States Marshals Service must serve a copy of the complaint, summons,

 2                  and this order on defendant.

 3              iii. Plaintiff must assist the marshal upon request.

 4              iv. The United States will advance all costs of service.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:     January 16, 2020
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11   No. 204.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
